DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25 and 26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
It is noted that claims 25 and 26 both recite: “A method according to claim 23 for controlling a rolling mill according to claim 9.” It is noted that since claim 9 is canceled the claim number was intended to refer to claim 22 instead. However, this still presents an improper form as described above. 
It is further noted that if the multiple dependent issue is resolved in claims 25 and 26 that 112b and art rejections would be applicable. For instance, the fact that these claims are method claims, but no method steps are set forth, see rejections to claims 23 and 24 below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
With regards to claim 17, “a displacement measuring system for determining the position of the dancer roll” – there is no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 19 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation in claim 17 “a displacement measuring system for determining the position of the dancer roll” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 16 recites: “wherein at least one force sensor is arranged on a roll of the roll arrangement for determining the forces acting on the roll from the metal strip.” Wherein statements are used to further define previously set forth elements. In this case, a wherein statement is used to further define an element that was not previously, positively set forth, which makes it unclear if the recited element is required by the claimed apparatus.
Claim 17 recites: “wherein a displacement measuring system for determining the position of the dancer roll is arranged on the dancer roll. Wherein statements are used to further define previously set forth elements. In this case, a wherein statement is used to further define an 
Claim 19 recites: “wherein a compensation tank is arranged downstream of the pulsation damper.” Wherein statements are used to further define previously set forth elements. In this case, a wherein statement is used to further define an element that was not previously, positively set forth, which makes it unclear if the recited element is required by the claimed apparatus.
Claim 23 recites: “A method for controlling a strip tension during flexible rolling of metal strip in a rolling mill with the apparatus according to claim 14, wherein the valve arrangement is controlled depending on the strip tension of the metal strip and, for the short-term supply of hydraulic fluid, the hydraulic drive is at least partially fed with hydraulic fluid previously stored in the at least one hydraulic pressure accumulator,
wherein the hydraulic pressure is measured at the hydraulic drive,
wherein based on the hydraulic pressure, the strip tension in the metal strip is inferred, and
wherein the valve arrangement is controlled depending on the determined strip tension.”
The subject matter of claims 23-24 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting 
Specifically, with regards to claim 23, there is insufficient antecedent basis for “the short-term supply.” The limitation “the hydraulic drive is at least partially fed with hydraulic fluid previously stored in the at least one hydraulic pressure accumulator” – however, no hydraulic fluid was ever positively recited as being previously stored – therefore, it is not clear what is required by this limitation. It is further not clear what the metes and bounds of “inferred” is in the limitation “wherein based on the hydraulic pressure, the strip tension in the metal strip is inferred” – inferred how? What is the relationship between the hydraulic pressure and the strip tension?
Claim 24 recites “wherein the strip tension in the metal strip is inferred on the basis of the forces determined” – this limitation appears to redefine the limitation set forth claim 23 i.e. “wherein based on the hydraulic pressure, the strip tension in the metal strip is inferred.” It is unclear how “strip tension” is to be inferred on both the “basis of the forces determined” and the “hydraulic pressure.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Institut Chernoi Metallurgii (hereafter “ICM”) (GB1,165,475) in view of Yamamoto et al. (hereafter Yamamoto”)(EP1281450A2).
claim 14, ICM discloses an apparatus for controlling a strip tension during flexible rolling of metal strip, the apparatus comprising:
a roll arrangement with at least one dancer roll (the roll attached to pivot arm 17), the position of said dancer roll being adjustable for controlling the strip tension of the metal strip (page2, lines 85-110),
at least one hydraulic drive  (2, 20, 21) coupled to the dancer roll for adjusting the dancer roll,
a hydraulic tank (not expressly shown considered to be inherent) for hydraulic fluid, with said hydraulic tank being fluidly connected to the hydraulic drive via a hydraulic supply line (3),
a controllable valve arrangement (5, 9-12) between the hydraulic tank and the hydraulic drive (2) for controlling the hydraulic drive,
a hydraulic pump (6) for supplying hydraulic fluid from the hydraulic tank to the hydraulic drive (2),
at least one hydraulic pressure accumulator (1) for temporarily storing hydraulic fluid previously delivered by the hydraulic pump (6), the hydraulic pressure accumulator (1) being arranged between the hydraulic pump (6) and the valve arrangement (5), as seen in Figure 1.
ICM discloses the invention substantially as claimed except for a pressure sensor for determining the hydraulic pressure arranged in the hydraulic drive. Yamamoto is relied upon to teach a rolling mill having a pressure sensor (31 to 38) for determining the hydraulic pressure arranged in the hydraulic drive (29), paragraph 0024. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ICM’s device with a pressure sensor because combining prior art elements according to 
With regards to claim 15, ICM discloses wherein the hydraulic drive comprises a hydraulic cylinder (2).
With regards to claim 16, Yamamoto is also relied upon to teach a rolling mill having at least one force sensor (load cell 39) arranged on a roll of the roll arrangement for determining the forces acting on the roll from the metal strip (paragraph 0025). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ICM’s device with a force sensor because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With regards to claims 23 and 24, as best understood, ICM discloses a method for controlling a strip tension during flexible rolling of metal strip in a rolling mill, wherein the valve arrangement (5) is controlled depending on the strip tension of the metal strip and, for the short-term supply of hydraulic fluid, the hydraulic drive (2, 20, 21) is at least partially fed with hydraulic fluid previously stored in the at least one hydraulic pressure accumulator (1), wherein the hydraulic pressure is measured at the hydraulic drive (2, 20, 21) [Page 2, lines 66-70], wherein based on the hydraulic pressure, the strip tension in the metal strip is inferred [Page 3, lines 35-40], and wherein the valve arrangement (5) is controlled depending on the determined strip tension and wherein the strip tension in the metal strip is inferred on the basis of the forces determined [Page 3, lines 35-40]. Yamamoto is also relied upon to teach wherein the forces acting from the metal strip on a roll of the roll arrangement are measured (via load cell 39), as described in claim 16 above.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over ICM in view of Yamamoto and Nagayma et al. (hereafter “Nagayma”) (JP10034204A).
The combination of ICM and Yamamoto discloses the invention substantially as claimed except for wherein a displacement measuring system for determining the position of the dancer roll is arranged on the dancer roll. Nagayma is relied upon to teach a rolling mill having a displacement measuring system (position sensor 15) for determining the position of the dancer roll is arranged on the dancer roll, as seen in Figure 4.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ICM’s device with a dancer roll’s position sensor because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over ICM in view of Yamamoto and Keintzel et al. (hereafter “Keintzel”)(2011/0302976).
The combination of ICM and Yamamoto discloses the invention substantially as claimed except for wherein the hydraulic drive is connected to the hydraulic tank in a fluid-conducting manner via a hydraulic return line, and a pulsation damper is arranged in the return line.
Keintzel is relied upon to teach a hydraulic system for a rolling mill including a pulsation damper (13) on a hydraulic line with a tank downstream (12) and further discusses the location of parts including the damper can be arranged in many ways, as described in paragraph 0030 and shown in at least Figure 2. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ICM’s device with a pulsation damper in the particularly claimed location because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)] and since it has been held that rearranging parts od an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over ICM in view of Yamamoto and Harwardt (DE 10315357A1).
With regards to claims 20 and 21, the combination of ICM and Yamamoto discloses the invention substantially as claimed except for wherein the roll arrangement has, in addition to the at least one dancer roll, at least one further roll, the at least one dancer roll and the at least one further roll being arranged vertically one above the other in such a way that the metal strip is guided in the form of an S and wherein the dancer roll is arranged so as to be horizontally adjustable.
With regards to claim 22, the combination of ICM and Yamamoto discloses the invention substantially as claimed except for a rolling mill for flexibly rolling metal strip, the rolling mill comprising: a roll stand with two working rolls between which a width-adjustable roll gap is 
It is noted that ICM discloses that the device is for regulating the tension of a strip between roll stands in a continuous rolling mill, but does not explicitly show or described that details of the rolling mill [Page 1, lines 10-20].
Harwardt is relied upon to teach a rolling device having a roll arrangement with at least one dancer roll (24) and at least one further roll (25), wherein the at least one dancer roll and the at least one further roll being arranged vertically one above the other in such a way that the metal strip is guided in the form of an S, as seen in at least Figure 1 and wherein the dancer roll is arranged so as to be horizontally adjustable, as indicated by at least arrow 26 [at least paragraph 0027].  Harwardt also teaches of a the rolling mill comprising: a roll stand (12) with two working rolls (13, 14) between which a width-adjustable roll gap is formed, a first strip guiding unit with a first reel (22) for uncoiling metal strip, a second strip guiding unit with a second reel (32) for coiling rolled metal strip, wherein in at least one of said strip guiding units an apparatus (24, 25 and 34, 35, respectively) is arranged between the respective reel and the roll stand (12), as seen in at least Figure 1. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, that ICM’s rolling mill would have working rolls, reels and at least another roller above the dancer roll, since Harwardt teaches its commonly known that rolling mills include working rolls, reels, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725